 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 1 of 19 PageID: 1



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

ANTHONY DIAZ, individually, and on behalf
of others similarly situated,
                                                        Case No.
               Plaintiff,
vs.

190 MAIN STREET ASSOCIATES, L.L.C.,
JP MANAGEMENT GROUP, LLC, JOHN
PJETERNIKAJ SR., and JOHN
PJETERNIKAJ JR.,

               Defendants.


      COLLECTIVE AND CLASS ACTION COMPLAINT WITH JURY DEMAND

       Plaintiff ANTHONY DIAZ, (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, by and through his attorneys, BROWN, LLC, hereby

brings this Collective and Class Action Complaint against Defendants, 190 MAIN STREET

ASSOCIATES, L.L.C., JP MANAGEMENT GROUP, LLC, JOHN PJETERNIKAJ SR.,

and JOHN PJETERNIKAJ JR., (hereinafter referred to as “Defendants”), and states as

follows:

                                       INTRODUCTION

       1.      Plaintiff brings this action, individually and as a collective action on behalf of all

others similarly situated, to recover unpaid overtime wages, liquidated damages, and reasonable

attorneys’ fees and costs as a result of Defendants’ willful violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §201 et seq. and attendant regulations at 29 C.F.R. §516, et seq.

       2.      In addition, Plaintiff also brings this action, individually and as a Rule 23 class

action on behalf of all others similarly situated Superintendents to recover unpaid overtime

wages, liquidated damages, pre-judgment interest, and reasonable attorneys’ fees and costs as a
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 2 of 19 PageID: 2



result of Defendants’ violation of the New Jersey Wage and Hour Law (“NJWHL”), N.J.S.A.

34:11-56a et seq., and any other claims that can be inferred from the facts set forth herein.

       3.      Finally, Plaintiff brings individual claims under the anti-retaliation provisions of

the FLSA, 29 U.S.C. § 215(a)(3) and the Conscientious Employees' Protection Act (“CEPA”),

N.J.S.A. 34:19-1 et seq. based on Defendants’ termination of his employment in response to

Plaintiff complaining to Defendants about their failure to pay him overtime compensation, as

alleged herein, and seeks to recover lost wages, front pay, liquidated damages, punitive damages,

and reasonable costs and attorneys’ fees.

       4.      Defendants collectively operate a property management group that owns and

manages several residential properties in New Jersey.

       5.      Defendants     employ(ed)     Superintendents, including Plaintiff, to       provide

maintenance and repairs to their properties.

       6.      Defendants violated the FLSA and NJWHL by requiring Superintendents to work

over forty (40) hours per week but failing to pay them for hours worked in excess of forty (40).

       7.      As a result, there were many weeks in which Plaintiff worked in excess of forty

(40) hours in a workweek without being paid an overtime premium at a rate not less than one and

one half (1.5) times of Plaintiff’s regular rate of pay.

       8.      Plaintiff brings this collective action pursuant to the FLSA, 29 U.S.C. § 216(b) of

all Superintendents employed by Defendants as hourly employees for relief for violation of the

FLSA, as a collective action, defined as follows:

               All Superintendents who work(ed) for the Defendants at any time
               during the period of three (3) years prior to the commencement of
               this action through the date of judgment.
       9.      Plaintiff seeks to send a notice pursuant to 29 U.S.C. § 216(b) to all
Superintendents of Defendants permitting them to assert FLSA claims in this collective action by


                                                   2
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 3 of 19 PageID: 3




filing consent forms.

        10.      Plaintiff asserts his NJWHL claims not only individually, but also on behalf of a

putative NJWHL class pursuant to Fed. R. Civ. P. 23, defined as:

                 All Superintendents who work(ed) for the Defendants in New
                 Jersey at any time during the period of two (2) years prior to the
                 commencement of this action through the date of judgment.
        11.      Defendants willfully and intentionally committed widespread violations of the

above-described statutes and corresponding regulations, in the manner described herein.

                                  JURISDICTION AND VENUE

        12.      This Court has subject-matter jurisdiction over Plaintiff’s FLSA claims pursuant

to 28 U.S.C. § 1331 because Plaintiff’s claims raise a federal question under 29 U.S.C. § 201, et

seq.

        13.      The court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367 because they derive from a common nucleus of operative facts as Plaintiff’s

federal claim.

        14.      The Court has personal jurisdiction over Defendants because they are

incorporated and headquartered in New Jersey.

        15.      Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391

because Defendants reside in this district and because a substantial portion of the events or

omissions that give rise to the Plaintiff’s claim occurred in this district.

                                              PARTIES

        16.      Defendant 190 MAIN STREET ASSOCIATES, L.L.C. is a limited liability

company registered in New Jersey.

        17.      Defendant 190 MAIN STREET ASSOCIATES, L.L.C.’s principal place of




                                                   3
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 4 of 19 PageID: 4



business is located at 190 Main Street, Suite 401, Hackensack, NJ 07601-7316.

       18.      Defendant 190 MAIN STREET ASSOCIATES, L.L.C.’s designated agent for

service of process is Laurence D. Raiss, 100 Executive Drive, Suite 210, West Orange, New

Jersey 07052-3317.

       19.     Defendants JP MANAGEMENT GROUP, LLC is a limited liability company

registered in New Jersey.

       20.     Defendant JP MANAGEMENT GROUP, LLC’s principal place of business is

located at 190 Main Street, Suite 401, Hackensack, NJ 07601-7316.

       21.      Defendant JP MANAGEMENT GROUP, LLC’s designated agent for service of

process is Incorp Services, Inc., 208 West State Street, Trenton, New Jersey 08608-1009.

       22.     JOHN PJETERNIKAJ SR. is an adult resident of New Jersey who resides at 44

Oak Road 1, Saddle River, New Jersey 07458-3012.

       23.     JOHN PJETERNIKAJ JR. is an adult resident of New Jersey who resides at 19

Sleepy Hollow Road, Upper Saddle River, New Jersey 07458-1213.

       24.     JOHN PJETERNIKAJ SR. and JOHN PJETERNIKAJ JR. own, manage, and

exercise day-to-day, operational control over 190 MAIN STREET ASSOCIATES, L.L.C. and JP

MANAGEMENT GROUP, LLC.

       25.     Plaintiff Anthony Diaz is a resident of Clark, New Jersey, and signed a consent

form, attached as Exhibit A, to join this lawsuit.

       26.     Defendants employed Plaintiff as a Superintendent from approximately April

2016 to January 10, 2018.

       27.     Plaintiff’s rate of pay was $20 per hour.

       28.     Plaintiff’s job duties as a Superintendent consisted of providing maintenance and




                                                 4
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 5 of 19 PageID: 5



repair to Defendants’ properties.

                                    FACTUAL ALLEGATIONS

       29.      Defendants are Plaintiff’s “employer” within the meaning of all applicable

statutes within the meaning of 29 U.S.C. § 203(d), N.J.S.A. 34:11-56a1(g) and N.J.S.A.

34:11-4.1a..

       30.      Plaintiff and other Superintendents were “employees” of Defendants within the

meaning of New Jersey Statutes Ann. §§ 34:11-4.1(b), N.J.S.A. 34:11-56a1(h) and 29 U.S.C. §

203(e)(1) of the FLSA.

       31.      Defendants were and continue to be “an enterprise engaged in commerce” within

the meaning of the FLSA.

       32.      Defendants have an annual gross business volume in excess of $500,000.

       33.      Defendants had two (2) or more employees handling, selling, or otherwise

working on goods or materials that had been moved in or produced for commerce, such as tools

and supplies.

       34.      Defendants “suffered or permitted” Plaintiff and other Superintendents to work

and thus “employed” them within the meaning of New Jersey Statutes Ann. §§ 34:11-4.1 and 29

U.S.C. § 203(g) of the FLSA.

       35.      At all times, Superintendents were hourly-paid employees who performed duties

that are not exempt from the FLSA and NJWHL.

       36.      Superintendents regularly worked over forty (40) hours per week.

       37.      In workweeks where Plaintiff and other Superintendents worked more than forty

(40) hours, Defendants failed to pay them for hours worked in excess of forty (40).

       38.      As a result of Defendants’ common unlawful policies, Superintendents were not




                                                5
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 6 of 19 PageID: 6



properly compensated for overtime at a rate of not less than one and one-half (1.5) times their

regular rate of pay for work performed over 40 hours per week

         39.   Superintendents have been subjected to the common unlawful policies and

practices of Defendants as stated herein that violated the FLSA and NJWHL.

         40.   Defendants have maintained control, oversight, and day-to-day supervision over

Plaintiff’s and all other Superintendents’ work schedules, assignments, duties, and employment

conditions including the promulgation and enforcement of policies affecting the payment of their

overtime compensation.

         41.   Defendants failed to take reasonable steps to determine whether its pay practices

were compliant with the FLSA and NJWHL.

         42.   In addition, Defendants failed to keep accurate records of total number of hours

actually worked by employees each workweek and thus Superintendents were not properly paid

for all hours worked.

         43.   The FLSA requires employers to maintain records of all hours worked and wages

paid to employees. 29 U.S.C.A. § 211(c). The NJWHL has similar requirements in its

record-keeping provision. Adami v. Cardo Windows, Inc., CIV. 12-2804 at *4 (D.N.J. July 23,

2013).

         44.   In December 2017, Plaintiff complained to Defendants about their failure to pay

him for hours worked in excess of forty (40) in a workweek.

         45.   On or about January 10, 2018, Defendants terminated Plaintiff’s employment as a

result of his complaint about not receiving pay for hours worked in excess of forty (40) in a

workweek.

         46.   Defendants’ wrongful acts and/or omissions/commissions, as alleged herein, were




                                               6
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 7 of 19 PageID: 7



not made in good faith, or in conformity with or in reliance on any written administrative

regulation, order, ruling, approval, or interpretation by the state and/or U.S. Department of Labor

and/or any state department of labor, or any administrative practice or enforcement practice or

enforcement policy of such departments or bureau.

       47.     Defendants knowingly, willfully, and/or with reckless disregard carried out its

illegal pattern or practice regarding its failure to pay Plaintiff proper overtime compensation. As

set forth herein, other prior and current Superintendents were subjected to the same wrongful

policies, practices, and/or procedures.

                           COLLECTIVE ACTION ALLEGATIONS

       48.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       49.     Plaintiff asserts the foregoing violations not only individually, but collectively

pursuant to 29 U.S.C. 216(b) on behalf of the “FLSA Collective,” defined as:

               All Superintendents who worked for the Defendants at any time
               during the period of three (3) years prior to the commencement of
               this action through the date of judgment.

(hereinafter referred to as the “FLSA Collective”). Plaintiff reserves the right to amend this

definition as necessary.

       50.     FLSA Collective members worked more than forty (40) hours in many weeks but

were not paid for hours worked in excess of forty (40).

       51.     As a result of the foregoing policies, there were many weeks in which Defendants

failed to compensate members of the FLSA Collective at an overtime premium rate of not less

than one and one-half (1.5) times their regular rate of pay for all hours worked in excess of forty

(40) per workweek as required by the FLSA.

       52.     Plaintiff brings this Collective Action against Defendants to recover unpaid




                                                 7
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 8 of 19 PageID: 8



overtime compensation, liquidated damages, costs, and attorneys’ fees pursuant to 29 U.S.C. §

216(b).

          53.   With respect to the claims set herein, a collective action under the FLSA is

appropriate because the employees described above are “similarly situated” to Plaintiff under 29

U.S.C. § 216(b). The collective of employees on behalf of whom Plaintiff brings this collective

action are similarly situated because: (a) they have been or are employed in the same or similar

positions; (b) they were or are subject to the same or similar unlawful practices, policy, or plan;

and (c) their claims are based upon the same factual and legal theories.

          54.   The Collective Action further alleges a willful violation of the FLSA and is

covered by a third year of limitations.

          55.   Plaintiff seeks to send a Notice pursuant to 29 U.S.C. § 216(b) to the putative

members of the FLSA Collective permitting them to assert FLSA claims in this Collective

Action by filing their individual consent forms.

          56.   The precise number and identities of Collective members should be readily

available from a review of Defendants’ personnel and payroll records.

          57.   Defendants are aware that the FLSA applies to their business and they are

required to adhere to the rules under the FLSA.

          58.   Defendants’ conduct and practices, described herein, were and are willful,

intentional, unreasonably, arbitrary, and in bad faith.

                 RULE 23 NEW JERSEY CLASS ACTION ALLEGATIONS

          59.   Plaintiff re-alleges and incorporates all previous paragraphs herein.

          60.   Plaintiff seeks to maintain this action pursuant to Fed. R. of Civ. P. 23, as an

opt-out class action, for an on behalf the class defined below, based on Defendants’ common




                                                   8
 Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 9 of 19 PageID: 9



policies and practices which include failure to properly pay for all hours worked resulting in a

deprivation of overtime time wages, in violation of the New Jersey Wage and Hour Laws and

Regulations (“NJWHL”), N.J.S.A. 34:11-56a, et seq.

       61.    Plaintiff brings this Rule 23 class action as to the NJWHL claims on behalf of:

              All Superintendents who work(ed) for the Defendants in New
              Jersey at any time during the period of two (2) years prior to the
              commencement of this action through the date of judgment.

       62.    The members of the Rule 23 class are so numerous that joinder of all Class

members in this case would be impractical. Class members should be easy to identify from

Defendants’ computer systems and electronic payroll and personnel records.

       63.    There is a well-defined community of interest among Class members and

common questions of law and fact predominate in this action over any questions affecting

each individual Class member. These common legal and factual questions, include, but are

not limited to, whether Class members were properly compensated for all their hours at an

overtime premium rate of not less than one and one-half (1.5) times their regular rate of pay

for all hours worked in excess of forty (40) per workweek.

       64.    Plaintiff’s claims are typical of those of the Class members in that they and all

other Class members suffered damages as a direct and proximate result of Defendants’

common and systemic payroll policies and practices. All of the Class members were subject

to the same corporate practices of Defendants, as alleged herein, of failing to compensate

members of the Class for time at an overtime premium rate of not less than one and one-half

(1.5) times their regular rate of pay for all hours worked in excess of forty (40) per

workweek as required by the FLSA. Any lawsuit brought by an employee of Defendants

would be identical to a suit brought by any other employee for the same violations and




                                               9
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 10 of 19 PageID: 10



separate litigation would cause a risk of inconsistent results.

       65.     Plaintiff is employed by Defendants in the same capacity as all of the Class

members. All Class members are/were treated the same or similarly by management with

respect to pay or lack thereof. Thus, there are common questions of law and fact which are

applicable to each and every one of the Class members.

       66.     Plaintiff will fully and adequately protect the interests of the Class members

and has retained counsel who are qualified and experienced in the prosecution of nationwide

wage and hour class actions. Plaintiff and his counsel do not have interests that are contrary to,

or conflicting with, the interests of the Class members.

       67.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff’s claim arises from the same legal theories as all other Class members.

Therefore, this case will be more manageable and efficient as a Class action. Plaintiff and his

counsel know of no unusual difficulties in this case.

                                           COUNT I
                             (29 U.S.C. § 216(b) Collective Action)
              Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
                               FAILURE TO PAY OVERTIME

       68.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       69.     29 U.S.C. § 207(a)(1) provides:

               [N]o employer shall employ any of his employees who in any
               workweek is engaged in commerce or in the production of goods
               for commerce, or is employed in an enterprise engaged in
               commerce or in the production of goods for commerce, for a
               workweek longer than forty hours unless such employee receives
               compensation for his employment in excess of the hours above
               specified at a rate not less than one and one-half times the regular
               rate at which he is employed.




                                                 10
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 11 of 19 PageID: 11



       70.      Plaintiff and other Superintendents regularly worked in excess of forty (40) hours

per workweek.

       71.      Defendants violated its statutory obligations under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq. to pay Plaintiff and other Superintendents overtime

compensation at a rate of not less than one and one-half (1.5) times their regular rate of pay for

all hours worked in excess of forty (40) per workweek as required by the FLSA.

       72.      Defendants are in possession and control of necessary documents and information

from which Plaintiff would be able to precisely calculate damages.

       73.      Defendants have an obligation under the FLSA to maintain accurate records of

time worked by employees.

       74.      Defendants failed to maintain accurate time records of all hours worked by

Plaintiff, and other similarly situated employees, and in fact intentionally created and/or

knowingly maintained, inaccurate time records.

       75.      Defendants’ failure to pay Superintendents overtime was not done in good faith,

or in conformity with or in reliance on any written administrative regulation, order, ruling,

approval, or interpretation by the U.S. Department of Labor and/or any state department of labor,

or any administrative practice or enforcement policy of such departments.

       76.      As a result of Defendants’ uniform policies and practices described above,

Plaintiff and the FLSA collective members were illegally deprived of proper overtime

compensation earned, in such amounts to be determined at trial, and are entitled to recovery of

such total unpaid amounts, liquidated damages, reasonable attorneys’ fees, costs and other

compensation pursuant to 29 U.S.C § 216(b).

       77.      Because Defendants willfully violated the FLSA, a three (3) year statute of




                                                11
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 12 of 19 PageID: 12



limitations applies to such violation pursuant to 29 U.S.C. § 255(a).

       78.     Defendants are in possession and control of necessary documents and information

from which Plaintiff would be able to precisely calculate damages.

                                           COUNT II
                             (29 U.S.C. § 216(b) Individual Claim)
              Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
                               FAILURE TO PAY OVERTIME

       79.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       80.     Plaintiff regularly worked in excess of forty (40) hours per workweek.

       81.     Defendants failed to compensate Plaintiff for overtime hours at a rate of not less

than one and one half (1.5) times of their regular rate of pay for all hours worked in excess of

forty (40) per workweek, as required by the FLSA.

       82.     Defendants’ conduct and practices, described herein, were willful, intentional,

unreasonably, arbitrary, and in bad faith.

       83.     Because Defendants willfully violated the FLSA, a three (3) year statute of

limitations shall apply to such violation pursuant to 29 U.S.C. § 255(a).

       84.     As a result of Defendants’ uniform policies and practices described above,

Plaintiff was illegally deprived of overtime compensation earned, in such amounts to be

determined at trial, and is entitled to recovery of such total unpaid amounts, liquidated damages,

reasonable attorneys’ fees, costs and other compensation pursuant to 29 U.S.C § 216(b).

                                       COUNT III
                              (Fed R. Civ. P. 23 Class Action)
        Violation of the New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a, et seq.
                             FAILURE TO PAY OVERTIME

       85.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       86.     N.J.S.A. § 34:11-56a4 provides “every employer shall pay to each of his




                                                12
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 13 of 19 PageID: 13



employees’ wages at a rate of not less…. … … 1 ½ times such employee's regular hourly wage

for each hour of working time in excess of 40 hours in any week.”

       87.     Plaintiff and Rule 23 class members regularly worked over forty (40) hours a

week as required by Defendants.

       88.     Defendants failed to properly compensate Plaintiff and the Rule 23 class members

for overtime hours at a rate of not less than one and one half (1.5) times of their regular rate of

pay for all hours worked in excess of forty (40) per workweek, as required by the NJWHL.

       89.     Plaintiff and the Rule 23 class members are entitled to their overtime wages

pursuant to New Jersey’s wage and hour laws, N.J.S.A. 34:11-56a4.

       90.     Defendants’ conduct and practices, described herein, were willful, intentional,

unreasonably, arbitrary, and in bad faith.

       91.     As a result of Defendants’ uniform and common policies and practices described

above, Plaintiff and the Rule 23 class members were illegally deprived of overtime wages

earned, in such amounts to be determined at trial, and is entitled to recovery of such total unpaid

amounts, pre and post-judgment interest, reasonable attorneys’ fees, costs and other

compensation pursuant to N.J.S.A. 34:11-56a25 and 12:56-1.5.

                                        COUNT IV
                                     (Individual Claim)
         Violation of the New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a, et seq.
                              FAILURE TO PAY OVERTIME

       92.     Plaintiff re-alleges and incorporates all previous paragraphs herein.

       93.     Plaintiff regularly worked more than forty (40) hours per week for Defendants

and failed to received overtime pay at a rate of less than one and one-half (1.5) times his regular

rate of pay for all hours worked in excess of forty (40) per workweek as required by the NJWHL.

       94.     The NJWHL requires employers to pay overtime compensation at the rate of one



                                                13
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 14 of 19 PageID: 14



and one-half times each employee's regular hourly rate for all hours worked in excess of forty

(40) hours in any given work week.

        95.     Defendants’ conduct and practices, described herein, were willful, intentional,

unreasonably, arbitrary, and in bad faith.

        96.     As a result of Defendants’ uniform policies and practices described above,

Plaintiff was illegally deprived of overtime compensation earned, in such amounts to be

determined at trial, and is entitled to recovery of such total unpaid amounts, pre-judgment

interest, reasonable attorneys’ fees, costs and other compensation pursuant to NJWHL.

                                           COUNT V
                                      (Individual Claim)
                         (FLSA, 29 U.S.C. § 215(a)(3), Individual Claim)
                                       RETALIATION

        97.     Plaintiff repeats and realleges all preceding paragraphs of the Complaint

inclusive, as if fully set forth herein.

        98.     Section 215 of the FLSA provides in relevant part:

                                   (a) … [I]t shall be unlawful for any person—
                …
                (3) to discharge or in any other manner discriminate against any employee
                because such employee has filed any complaint or instituted or caused to be
                instituted any proceeding under or related to this Act …, or has testified or is
                about to testify in any such proceeding, or has served or is about to serve on an
                industry committee.

        99.      In a recent opinion addressing Section 215(a)(3), the Supreme Court held:

               To fall within the scope of the antiretaliation provision, a complaint
               must be sufficiently clear and detailed for a reasonable employer to
               understand it, in light of both content and context, as an assertion of
               rights protected by the statute and a call for their protection. This
               standard can be met, however, by oral complaints, as well as by
               written ones.

Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 14, 131 S. Ct. 1325, 1335
(2011).



                                                  14
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 15 of 19 PageID: 15




        100.    To establish a prima facie claim of retaliation under the FLSA, a plaintiff must

show: (1) participation in protected activity known to the defendant, like the filing of a FLSA

lawsuit; (2) an employment action disadvantaging the plaintiff; and (3) a causal connection

between the protected activity and the adverse employment action. See Cononie v. Allegheny

Gen. Hosp., 29 Fed. App'x 94, 95 (3d Cir. 2002).

        101.    Plaintiff “filed a complaint” with Defendants regarding Defendant’s FLSA

violations, within the meaning of 29 U.S.C. § 215(a)(3).

        102.    Defendants discriminated against Plaintiff for filing his complaint.

        103.    Defendants discharged Plaintiff for filing his complaint.

        104.    As a result of the foregoing, Plaintiff is entitled to recovery of lost wages,

liquidated damages, punitive damages costs, and reasonable attorney’s fees pursuant to 29

U.S.C. § 216(b).

                                          COUNT VI
                                      (Individual Claim)
                        (CEPA, N.J.S.A. 34:19-1 et seq., Individual Claim)
                                       RETALIATION

        105.    Plaintiff repeats and realleges all preceding paragraphs of the Complaint

inclusive, as if fully set forth herein.

        106.    CEPA was enacted to “protect and encourage employees to report illegal or

unethical workplace activities and to discourage public and private sector employers from

engaging in such conduct.” Abbamont v. Piscataway Twp. Bd. of Educ, 138 N.J. 405, 431, 650

A.2d 958, 971 (1994).

        107.    To effectuate that aim, the statute provides, in relevant part:




                                                  15
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 16 of 19 PageID: 16



       An employer shall not take any retaliatory action against an employee because the
       employee ... [d]iscloses, or threatens to disclose to a supervisor or to a public
       body an activity, policy or practice of the employer ... that the employee
       reasonably believes ... is in violation of a law.

N.J.S.A. 34:19-3(a)(1).

       108.   A retaliatory action is defined as “the discharge, suspension or demotion of an

employee, or other adverse employment action taken against an employee in the terms and

conditions of employment.” N.J.S.A. 34:19-2(e).

       109.   To establish a cause of action for retaliation under CEPA, a plaintiff must

demonstrate four elements: (1) he had a reasonable belief that his employer's conduct violated a

law, regulation, or clear mandate of public policy; (2) he performed a “whistle-blowing” activity

under the act; (3) the employer took an adverse employment action against the plaintiff; (4) a

causal connection exists between the whistle-blowing activity and the adverse employment

action. Dzwonar v. McDevitt, 177 N.J. 451, 828 A.2d 893, 900 (N.J. 2003)

       110.   Plaintiff reasonably believed that Defendants’ failure to pay him for hours worked

in excess of forty (40) in a workweek violated the FLSA and NJWHL.

       111.   Plaintiff performed a “whistle-blowing” activity under CEPA by complaining to

Defendants in December 2017 about their failure to pay him for hours worked in excess of forty

(40) in a workweek.

       112.   Defendants took an adverse actions against Plaintiff by terminating his

employment.

       113.   Defendants’ termination of Plaintiff’s employment was caused by his

complaining to Defendants about their failure to pay him for hours worked in excess of forty (40)

in a workweek.

       114.   As a result of the foregoing, Plaintiff is entitled to recovery of lost wages,



                                               16
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 17 of 19 PageID: 17



liquidated damages, punitive damages costs, and reasonable attorney’s fees pursuant to N.J. Stat.

§ 34:19-13.



                                    RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief

against Defendants:

       (A) A declaratory judgment that Defendants’ wage practices alleged herein violate the

       overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and

       attendant regulations at 29 C.F.R. § 516, et seq.;

       (B) A declaratory judgment that Defendants’ wage practices alleged herein violate the

       New Jersey Wage and Hour Laws and Regulations, N.J.S.A. 34:11-56a et seq.

       (C) An Order for injunctive relief ordering Defendants to comply with the FLSA and

       NJWHL and end all of the illegal wage practices alleged herein;

       (D) An Order certifying this case as a collective action in accordance with 29 U.S.C. §

       216(b) with respect to the FLSA claims set forth herein;

       (E) An Order certifying this action as a class action pursuant to Fed R. Civ. P. 23 with

       respect to the NJWHL claims set forth herein;

       (F) Ordering Defendants to disclose in computer format, or in print if no computer

       readable format is available, the names, addresses, e-mail addresses, telephone numbers,

       dates of birth, job titles, dates of employment and locations of employment of all putative

       FLSA collective and Rule 23 class members;

       (G) Authorizing Plaintiff’s counsel to send notice(s) of this action to all putative FLSA

       Collective and Rule 23 class members, including the publishing of notice in a manner




                                                17
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 18 of 19 PageID: 18



      that is reasonably calculated to apprise the FLSA Collective and Rule 23 class members

      of their rights by law to join and participate in this lawsuit;

      (H) Designating Lead Plaintiff as the representative of the FLSA Collective members and

      Rule 23 class members in this action;

      (I) Designating the undersigned counsel as counsel for the FLSA Collective members

      and Rule 23 class members in this action;

      (J) Judgment for damages for all unpaid overtime compensation and liquidated damages

      to which Plaintiff and the FLSA Collective members are lawfully entitled under the

      FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

      (K) Judgment for damages for all unpaid overtime compensation and pre- and

      post-judgment interest to which Plaintiff and the Rule 23 class members are lawfully

      entitled under the NJWHL, N.J.S.A. 34:11-56a et seq.;

      (L) An incentive award for the Lead Plaintiff for serving as representative of the FLSA

      Collective and Rule 23 class members in this action;

      (M) Declaring Defendants willfully violated the FLSA and the Department of Labor’s

      attendant regulations as cited herein;

      (N) Declaring Defendants violated and that said violations were intentional, willfully

      oppressive, fraudulent and malicious;

      (O) Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in this action as

      provided by the FLSA and NJWHL;

      (P) Judgment for any and all civil penalties to which Plaintiff and the FLSA Collective

      and Rule 23 class members may be entitled;

      (Q) Judgment for damages against all Defendants, jointly and severally, for all lost




                                                18
Case 2:19-cv-00127-JMV-JAD Document 1 Filed 01/04/19 Page 19 of 19 PageID: 19



       wages, front pay, liquidated damages, punitive damages to which Plaintiff is lawfully

       entitled under 29 U.S.C. § 215(a)(3);

       (R) Judgment for damages against all Defendants, jointly and severally, for all lost

       wages, front pay, liquidated damages, punitive damages to which Plaintiff is lawfully

       entitled under CEPA; and

       (S) Awarding such other and further relief as this Court deems necessary, just and

       proper.

                                        JURY DEMAND

       Plaintiff, Anthony Diaz, individually and on behalf of all other FLSA collective and Rule

23 class members, by and through their attorneys, hereby demand a trial by jury pursuant to Rule

38 of the Federal Rules of Civil Procedure and the court rules and statutes made and provided

with respect to the above entitled claims.


                                                    RESPECTFULLY SUBMITTED,

Dated: January 4, 2019                         By: /s/ Jason T. Brown
                                                   Jason T. Brown
                                                   BROWN, LLC

                                                    111 Town Square Place, Suite 400
                                                    Jersey City, NJ 07310
                                                    T: (877) 561-0000
                                                    F: (855) 582-5297
                                                    jtb@jtblawgroup.com


                                                    Counsel for Plaintiff




                                               19
